Citation Nr: 9928148	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.   98-15 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for spondylolisthesis, 
L5-S1 with traumatic arthritis, post operative, currently 
rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from November 1955 to 
February 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) confirmed a 40 percent 
evaluation for his spondylolisthesis, L5-S1 with traumatic 
arthritis, post operative.


FINDINGS OF FACT

1.  All evidence necessary for an equitable determination of 
the issue of entitlement to an increased rating for 
spondylolisthesis, L5-S1 with traumatic arthritis, post 
operative has been obtained by the RO.

2.  The appellant has back pain after short periods of 
walking and sitting, with clinical evidence principally of 
severe limitation of motion of the lumbar spine.

3.  The appellant's spondylolisthesis, L5-S1 with traumatic 
arthritis, post operative, is analogous to no more than 
severe intervertebral disc syndrome.

4.  The case does not present an exceptional or unusual 
disability picture.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for a spondylolisthesis, L5-S1 with traumatic 
arthritis, post operative have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7,4.10, 4.20, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 
5285 to 5295 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim, which is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  Furthermore, the appellant has undergone VA 
examinations and has been involved in VA outpatient care for 
his spondylolisthesis, L5-S1 with traumatic arthritis, post 
operative.  Those records do not reveal additional sources of 
relevant information that may be available concerning the 
present claim.  The Board accordingly finds the duty to 
assist him, mandated by 38 U.S.C.A. § 5107, has been 
satisfied.  

The Board must determine whether the weight of the evidence 
supports the appellant's claim or is in relative equipoise, 
with him prevailing in either event.  However, if the weight 
of the evidence is against his claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3(1998); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service medical records show that in 1956 the appellant 
aggravated his preexisting spondylolisthesis, L5-S1, while 
lifting a 100-pound sack of potatoes.  On the initial VA 
examination in 1996, he had limitation in his entire spine 
area.  He had some lateral rotation in both directions with 
limitation due to pain and discomfort.  His x-rays revealed 
osteoarthritis changes, which was his primary diagnosis.  He 
was initially assigned a 20 percent evaluation for 
spondylolisthesis, L5-S1, with traumatic arthritis, post 
operative.

VA outpatient treatment records from 1996 indicate the 
appellant complained of chronic shoulder, neck, knee, and low 
back pain for about 20 years.  He had degenerative joint 
disease in the neck and shoulders.  

An October 1996 VA examination report indicates that the 
appellant reported that after service he had a few minor 
injuries including a 1968 incident in which a heavy wooden 
concrete form fell over on him, and he experienced a major 
blow from the shoulders and downward.  He had a fusion of the 
L5-S1 because of that incident.  He had acute lumbar strain 
associated with spondylolisthesis at the L5-S1 with several 
minor repeat episodes.  He had degenerative joint disease and 
degenerative disc disease of the lumbar spine but without 
evidence of radicular syndrome.  In December 1996 he was 
assigned a 40 percent evaluation for his back disability 
under Diagnostic Code 5293.  

A September 1997 VA examination report indicates the 
appellant reported that he had back pain after walking 30 
steps.  He could stay on a riding lawn mower for thirty 
minutes.  Upon examination of the lower lumbar area there was 
no tenderness to palpation in the midline.  There was no 
spasm to palpation.  Straight leg raises were negative 
bilaterally.  Lumbar flexion was 18 degrees, extension was 14 
degrees, left lateral flexion was 15 degrees, right lateral 
flexion 16 degrees, left straight leg raise was 36 degrees, 
and right straight leg raise was 38 degrees.  X-rays 
confirmed degenerative changes in the L5-S1 and L1-L2 areas.  
He had degenerative arthritis of the lumbar spine.  

The severity of the appellant's spondylolisthesis, L5-S1, 
with traumatic arthritis, post operative is ascertained for 
VA purposes by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(schedule).  The spondylolisthesis, as an unlisted condition, 
may be rated by analogy to a closely related disease or 
injury.  38 C.F.R. 4.20.  The RO has assigned a 40 percent 
rating by analogy to severe intervertebral disc syndrome 
(Diagnostic Code 5293).  Severe intervertebral disc syndrome 
is manifested by recurring attacks with intermittent relief.  
The 40 percent rating also contemplates ankylosis of the 
lumbar spine that is favorable (Diagnostic Code 5289); severe 
limitation of motion of the lumbar spine (Diagnostic Code 
5292); and severe lumbosacral strain (Diagnostic Code 5295).

A 50 percent rating is warranted for unfavorable ankylosis of 
the lumbar spine (Diagnostic Code 5289)

A 60 percent rating is warranted for vertebra, fracture of, 
residuals, consider special monthly compensation, with lesser 
involvement rates for limited motion, nerve paralysis, 
without cord involvement, abnormal mobility requiring neck 
brace (jury mast) (Diagnostic Code 5285); spine, complete 
bony fixation ankylosis of favorable angle (Diagnostic Code 
5286); and pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate  to 
site of diseased disc, little intermittent relief (Diagnostic 
Code 5293).

A 100 percent rating is warranted for vertebra, fracture of, 
residuals with cord involvement, bedridden, or requiring long 
leg brace (Diagnostic Code 5285) and spine, complete bony 
fixation (ankylosis) of unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type) 
(Diagnostic Code 5286).

The Board concludes that the appellant's service connected 
spondylolisthesis, L5-S1 with traumatic arthritis, post 
operative was properly rated as 40 percent disabling by 
analogy to severe intervertebral disc syndrome.  The evidence 
indicates he complains of back pain after walking or sitting 
for short periods.  Objectively, he has severely limited 
motion of the lumbar spine.  However, there are no current 
radicular signs or symptoms compatible with sciatic 
neuropathy.  There is also no muscle spasm or absent ankle 
jerk or other neurological findings appropriate to site of 
diseased disc, with little intermittent relief.  Therefor, 
the back disability is not more nearly analogous to  
pronounced intervertebral disc syndrome.

The appellant is not entitled to a higher rating under 
Diagnostic Code 5286 or 5289 because he does not have 
ankylosis of the lumbar spine.  He is not entitled to a 60 
percent under Diagnostic Code 5285 he doe have vertebral 
fracture. 

As noted above, the appellant has degenerative arthritis of 
the lumbar spine.  Degenerative arthritis is rated on the 
limitation of motion of the affected joint.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  

As was mentioned previously, the 40 percent rating assigned 
contemplates severe limitation of motion of the lumbar spine, 
and is the highest available rating under Diagnostic Code 
5292.  The Board finds no basis for assignment of additional 
compensation based on the factors set forth at 38 C.F.R. 
§§ 4.40, 4.45, and 4.59; See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  There is no evidence of record that shows 
that the appellant has flare-ups associated with additional 
functional loss, or weakness, instability, deformity, 
atrophy, fasciculation, or other signs of disability greater 
than the impairment recognized by the current evaluation.  
The existence of pain is contemplated by the 40 percent 
rating in effect.  There is no justification for a higher 
rating under the DeLuca principles.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating, in excess of the currently 
assigned 40 percent rating for his spondylolisthesis, L5-S1 
with traumatic arthritis, post operative.  There are no 
factors such as marked interference with employment or 
frequent periods of hospitalization associated with the back 
disability as to render impractical the application of the 
regular schedular standards.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3 (1998).


ORDER

Entitlement to an increased evaluation for spondylolisthesis, 
L5-S1 with traumatic arthritis, postoperative disability, 
currently rated as 40 percent disabling is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

